El Juez Asociado ~ " Texidor,
emitió la opinión del tribunal.
En el caso Antelo Yabucoa Sugar Company, 33 D.P.R. 103, se habían establ ido dos cansas de acción: una contra Yabucoa Sugar Compara que se anulara una escritura de venta de una finca rústica; y la otra para que en el caso de que se declarase sin lugar la moción contra la Yabucoa Sugar Co. se condenase a la sucesión de Emilio Colón a pagar cierta indemnización a la demandante. La corte de distrito de-claró con lugar una excepción de indebida acumulación de acciones interpuesta por los demandados; y este tribunal, en apelación, sostuvo a la corte inferior, y confirmó la opinión de la misma, que aparece basada en un párrafo de su reso-lución, que dice así:
“Un demandante podrá acumular varias acciones en una misma demanda, cuando todas se derivan, entre otros casos, de reclamaciones para recobrar determinada propiedad inmueble, con o sin resarci-miento de perjuicios por retención de la misma, o por daños cau-sados en ella y por sus rentas y utilidades, pero las acciones así acu-muladas deberán todas corresponder a una sola de estas clases y afectar a todas las partes en el pleito y deben exponerse separada-mente. Art. 104, Código Enjuiciamiento Civil; Carlo v. Ferrer, 27 D.P.R. 216.”
Caso muy parecido es éste, en que el abora apelante de-mandó a José Díaz Acosta y Agustín Vázquez, alegando que en cierto pleito Vázquez había hecho figurar determinada finca como propia de G-abino Ramírez, y la había hecho poner en pública subasta, y en la misma se le adjudicó la finca a José Díaz Acosta que la posee; que esa finca es propia del deman-dante. Y además que la actuación maliciosa de los deman-*756dados Vázquez y Acosta le había causado perjuicios que es-timaba en cierta suma. Y pidió que se declararan nulos e inexistentes el embargo, subasta y remate, adjudicación y otorgamiento de escritura de la finca, se ordenara la resti-tución de ésta al demandante, y se condenara a los demanda-dos al pago de una indemnización de un mil dollars. Los de-mandados excepcionaron la demanda por falta de hechos su-ficientes y por indebida acumulación de acciones; y la corte de Distrito de Arecibo declaró con lugar esta última excepción. El demandante pidió sentencia, que se dictó; y contra la que ha establecido el presente recurso, fundándose en que la corte erró al decidir la excepción previa.
Basta con la cita de doctrina jurídica que hacemos al prin-cipio de esta opinión, para declarar que no existe el error se-ñalado.

Debe confirmarse la sentencia apelada.